 In the Matter of AETNA IRON & STEEL Co.andINTERNATIONAL ASSOCIA-TION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS LOCALNo. 644, AFFILIATED WITH AMERICAN FEDERATION OF LABORCase No. R-?817.-Decided September 3) 1941Jurisdiction:steel products fabricating industry.Investigation and Certification of Representatives:existence of question: Com-pany concedes that it has refused to bargain because of doubt that the unionrepresented a majority; election necessary.Unit Appropriate for CollectiveBargaining:regular employees of the Company'sfabricating plant, including common laborers, truck drivers, and the workingforeman, but excluding supervisory, clerical, and office employees, anddraftsmen.Absent a showing of sufficient differentiation in functions, employees willnot be excluded from a unit upon racial considerations ; Company's objectionto the inclusion of unskilled common laborers and truck drivers, most ofwhom are colored, with skilled white employees is without merit, wherethere is no such differentiation in function between these and the remainingemployees in the unit consisting of all regular employees, and where allsuch employees are eligible to membership in sole union involved.Mr. Chester BedellandMr. George C. Bedell,of Jacksonville. Fla.,for the Company.Mr. Carlton C. ArnowandMr. Clyde Smith,of Jacksonville, Fla.,andMr. C. F. Strickland,of St. Louis, Mo., for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 30, 1941, International Association of Bridge, Structuraland Ornamental Ironworkers Local No. 644, affiliated with AmericanFederation of Labor, herein called the Union, filed with the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Aetna Iron & Steel Co., Jackson-ville,Florida, herein called the Company, and requesting an investi-35 N. L. R. B, No. 26.136 AETNA IRON & STEEL CO.137gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 14, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On July 21, 1941, the Acting Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on July 29, 1941, atJacksonville, Florida, before Charles A. Kyle, the Trial Examinerduly designated by the Acting Chief Trial Examiner.The Companyand the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedboth parties.During the course of the hearing, the Trial Examinermade various rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company operates a plant in Jacksonville, Florida, where itis engaged chiefly in the fabrication and sale of structural steelproducts.During the year 1940, the Company purchased about$955,000 worth of structural steel shapes, approximately 90 per centof which were shipped to the Company's plant from points outsidethe State of Florida.During the same period, the Company soldabout $463,000 worth of finished products; approximately 41/2 per centof which were shipped to points outside the State of Florida.II. THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and OrnamentalIronworkers Local' No. 644 is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company concedes that it has refused to bargain with theUnion because of doubt as to the Union's majority status. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Acting Regional Director, received in evidenceat the hearing, shows that the Union represents a substantial numberof employees in the collective bargaining unit hereinafter found tobe appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-V.THE APPROPRIATE UNITIn its petition, as amended at the hearing, the Union claimed thatthe appropriate unit consists of all regular employees of the Com-pany's fabricating plant, including common laborers and truck drivers(who customarily spend part of their time as common laborers), butexcluding supervisory, clerical, and office employees, and draftsmen.The Company objected to this unit only in so far as it included com-mon laborers and truck drivers, most of whom the Company statedwere colored employees.The Company contended that these unskilledcolored laborers should not be included in a unit with skilled whiteworkers, and, furthermore, that the common laborers and truck driversare not eligible for membership in the Union.We have consistently held that absent a showing of differentiationin functions which would warrant their exclusion, we will not eludeemployees from a unit upon racial considerations.2No such differen-tiation was established in the instant case.Furthermore, it appearsthat the colored employees are eligible to membership in the Union.Article II, Section 2, of the Constitution of the International, ofwhich the Union is a local, provides that membership shall be limited1The statementof the Acting Regional Director shows that the Union submitted 71signed application cards datedbetween June 12 and 17, 1941 ; thatthe signatures of allappear to be genuine;and that 40 of the signatures correspond to names ofemployeeswithin theappropriateunit on the Company's pay rollfor theweek endingJune 23, 1941.There were 45 persons employedwithin the appropriateunit on June23, 1941.2Matter of American Tobacco Co , Inc.andCommittee for Industrial Organization,Local No.472, 9 N. L R. B. 579;Matter of Union Envelope Co.andEnvelope WorkersUnion No.393,10 N. L.R. B. 1147;Matterof Floyd AFradellandGraniteCutters'International Association of America,11 N. L.R. B 249;Matter of Interstate GraniteCorporationandGranite Cutters' International Association of America,Charlotte Branch,11 N. L.R. B. 1046;Matter of BrashearFreight Lines,Inc.andInternational AssociationofMachinists,DistrictNo.9, 13 N. L. R. B. 191. AETNA IRON & STEELCO.139to workmen "versed in the duties of some branch of the trade."How-ever, a vice president of the International 'testified that since 1936common laborers and truck drivers have been admitted to membershipin and been represented by the International.The Union contends that E. M. Cox should be included within theappropriate unit.Although Cox is in charge of about six laborershe has no authority to hire or discharge, though he makes recom-mendations in such matters to Anderson, the head foreman.Unlikethe Company's other foremen, Cox is paid on an hourly basis, and attimes performs manual labor.We find that Cox is a working fore-man and as such mould be included within the appropriate unit.We find that all the regular employees of the Company's fabricatingplant, including common laborers, truck drivers, and the workingforeman, but excluding supervisory, office, and clerical employees, anddraftsmen,3 constitute a unit appropriate for the purposes of collec-tive bargaining, and that such unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees can best be resolved by an election by secretballot.The Union states that it prefers to have eligibility to vote deter-mined by the pay roll of July 24, 1941, because'it believes that therehas been and will continue to be a substantial turn-over in employ-ment.However, the Company's treasurer testified that the pay rollhad not fluctuated substantially for several years, and that there wasno, reason to anticipate that it would do so in the future.Accord-ingly,we shall adhere to our customary practice and direct thatthe employees eligible to vote will be those who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, subject to such limitations and additions asare hereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Aetna Iron & Steel Co., Jacksonville, Flor-8In the list of employees as of July 24, 1941, furnished by the Company,the 53 em-ployees bearing numbers from 3 to 55, inclusive,were agreed to hold positions bringingthem within this definition. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDida, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All the regular employees of the Company's fabricating plant,including common laborers, truck drivers, and the working foreman,but excluding supervisory, clerical, and office employees, and drafts-men, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Aetna Iron & Steel Co., Jacksonville, Florida, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Fif-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all the regular employees of the Company'sfabricating plant, whose names appear on the pay roll for theperiod immediately preceding the date of this Direction of Election,including common laborers, truck drivers, and the working foreman,and employees who did not work during such pay-roll period be-cause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing supervisory, clerical, and office employees, and draftsmen, andthose persons who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tionalAssociation of Bridge, Structural and Ornamental Iron-workers Local No. 644, A. F. L., for the purposes of collectivebargaining.